330 So.2d 513 (1976)
Shelly TOWNSEND, Appellant,
v.
STATE of Florida, Appellee.
No. 75-476.
District Court of Appeal of Florida, Fourth District.
April 23, 1976.
*514 Richard L. Jorandby, Public Defender, and Craig S. Barnard, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Paul H. Zacks, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Since the automobile in which the contraband was found was not in the exclusive possession of appellant, a passenger therein, knowledge of its presence cannot be inferred but must be established by proof. Frank v. State, Fla.App. 1967, 199 So.2d 117. The proof in this record is circumstantial and in our judgment does not rise to that quality necessary to exclude a reasonable hypothesis of innocence; therefore appellant's motion for a judgment of acquittal on the charge of possession of a controlled substance should have been granted.
Accordingly, the judgment and sentence appealed from are reversed and the cause is remanded with directions to discharge appellant.
CROSS, MAGER and DOWNEY, JJ., concur.